Citation Nr: 0927124	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to 
October 1945.  The Veteran's decorations include the Air 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had exposure to loud noise in service.

2.  The Veteran is currently diagnosed with bilateral hearing 
loss and tinnitus.

3.  There is an approximate balance of competent 
medical/audiological evidence on the question of whether the 
Veteran's current bilateral hearing loss is attributable to 
his exposure to loud noise during his active military 
service.

4.  Resolving all doubt in the Veteran's favor, the Veteran's 
tinnitus is related to his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that his bilateral hearing loss and tinnitus disabilities are 
due to his exposure to loud noise in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any bilateral hearing 
loss or tinnitus in service.  The Veteran's service treatment 
records reveal that the Veteran was treated numerous times on 
sick call; however, the records do not reveal the nature of 
these treatments.  The Veteran indicates that he was treated 
for a fungal infection of the ears.  Upon examination at 
separation from service in October 1945, the Veteran was not 
noted to have any hearing loss or tinnitus.

The Veteran's service personnel record reveals that he served 
as an aerial gunner.  The Veteran was noted to have flown 
forty-four missions as a tail gunner in combat with the 13th 
Air Force in the South West Pacific.  The Veteran's 
statements indicate that service as a tail gunner required 
being confined in a small space and firing twin 50 caliber 
machine guns.  Therefore, the Board finds that the Veteran 
was exposed to loud noise in service.

In his statements, the Veteran reports that he first noticed 
hearing loss in the 1980's and tinnitus in 1955.  The 
Veteran's spouse indicated in her statements that she noticed 
that the Veteran had difficulty hearing since she met him in 
1948.

The Veteran's post service treatment records reveal that the 
Veteran first complained of, was diagnosed with, and treated 
for bilateral hearing loss and tinnitus in April 2006.  In a 
VA outpatient treatment record, dated in April 2006, the 
Veteran was noted to have right ear hearing within normal 
limits sloping to severe sensorineural hearing loss and left 
ear hearing within normal limits to mild through 2000 Hz 
sloping to moderately severe.  The physician noted that the 
Veteran had tinnitus.  The physician rendered the opinion 
that the Veteran's military noise exposure was more likely as 
not a contributing factor to his hearing impairment.

In September 2006 the Veteran was afforded a VA Compensation 
and Pension (C&P) audiology examination.  The Veteran 
reported that he served as a tail gunner on a B-24 bomber and 
was exposed to the firing of 2 50 caliber machine guns close 
to his head.  He also indicated that he had exposure to 
hunting noise after service and that he worked in an office 
job until he retired in 1987.  The authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
55
70
LEFT
25
35
30
40
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
As such, the results reveal that the Veteran has a current 
hearing loss disability pursuant to 38 C.F.R. § 3.385.

The examiner in September 2006 did not indicate that the 
Veteran was diagnosed with tinnitus and rendered the opinion 
that the Veteran's bilateral hearing loss was less likely 
than not related to the Veteran's military noise exposure due 
to the reported onset of hearing loss, the Veteran's normal 
hearing upon examination at discharge from service, and the 
Veteran's exposure to hunting noise.

In light of the evidence the Board finds, resolving all doubt 
in favor of the Veteran, that service connection for hearing 
loss and tinnitus is warranted.  The Veteran was exposed to 
loud noise in service as a tail gunner serving aboard a B-24 
bomber.  The Veteran is currently diagnosed with both hearing 
loss and tinnitus and has a hearing loss disability pursuant 
to 38 C.F.R. § 3.385.  In a VA audiology treatment note, 
dated in April 2006, a VA audiologist rendered the opinion 
that the Veteran's hearing impairment was more likely as not 
related to the Veteran's exposure to loud noise in service.  
In September 2006 a VA C&P examiner rendered the opinion that 
the Veteran's current hearing loss disability was not related 
to the Veteran's in service noise exposure.  Thus, the Board 
finds that the evidence is in equipoise as to whether the 
Veteran currently has hearing loss that was incurred as a 
result of his active military duty.  The Board notes that the 
VA examiner in September 2006 did not render an opinion 
regarding the etiology of the Veteran's tinnitus disability 
because the examiner did not indicate a diagnosis of 
tinnitus.  However, the Veteran's post service treatment 
record, dated in April 2006, diagnosed the Veteran with 
tinnitus and noted that the Veteran's hearing impairment was 
due, at least in part, to the Veteran's noise exposure in 
service.  The Board notes that tinnitus is a hearing 
impairment.  In addition, the Board notes that tinnitus may 
occur as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  The Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
Merck Manual, Section 7, Ch. 85, Inner Ear.  In this case, 
the Board cannot reasonably disassociate the Veteran's 
tinnitus from his service-connected bilateral hearing loss 
and noise exposure during service.  Consequently, reasonable 
doubt should be resolved in favor of the Veteran and service 
connection for bilateral hearing loss and tinnitus is 
granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


